Title: To Alexander Hamilton from James McHenry, 11 January 1799
From: McHenry, James
To: Hamilton, Alexander



War Depart. 11 Jany 1799
Dear Sir

Permit me in addition to what I said yesterday to request, that laying aside other business you will occupy yourself on the two military bills only. The session is short, and but little of it to come. If possible let me have the bills by mondays mail or at furthest tuesdays.
I have not been able to ascertain what part some of our friends in the house mean to take respecting the appropriations necessary for the new army. Upon an examination of the laws I was obliged to relinqish the opinion, that they had provided for other expenditures on account of the new army than what might be incurred before the end of the next session of Congress—that is the present. See the act passed the 16 July 1798. You know the causes and obstructions which prevented me from doing any thing to carry the law for raising the army into effect during the last year.
Yours affectionately

James McHenry


If you want money let me know that I may send your pay.
Majr Gen Alexr Hamilton
 